DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 7/25/22, amended claim(s) 1-2, 5, and 15, canceled claim(s) 19-20, and new claim(s) 21-23 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an IMU sensor” in claim 1, which corresponds to an “accelerometer” or “gyroscope” (see para [0030] of Applicant’s specification as originally filed); “a positioning system module” in claim 2, which corresponds to a GPS (see para [0029] of Applicant’s specification as originally filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6, 15-16, and 21-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “if the first and second time series of data match, activating a search for a position system signal” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of activating a search for a position system signal if the first and second time series of data match, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  The closest support appears to be step 635 in Fig. 6 and para [0056] of Applicant’s specification as originally filed.  However, stating “a check is made whether GPS signal data is available” does not provide written description for “activating a search for a position signal,” as recited in claim 1.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 1, the claim language “determining if a gait change has occurred according to a change in said corresponding speed model” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining if a gait change has occurred according to a change in said corresponding speed model, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 2-6, 15-16, and 21-23 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-6, 15-16, and 21-23 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6, 15-16, and 21-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “the positioning system module” (line 15) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 15, the claim language “classifying a locomotion kinematics sequence to analyzing said gait” is ambiguous.  It is unclear what “classifying … to analyzing” means.  Is this like transitioning from classifying to analyzing?  Or does it mean that classifying is part of the analysis of the gait.  Also, “analyzing said gait” is not preceded by either a “an” or a “the” and therefore it is unclear whether this is a newly recited step or refers to a previously recited step.  Further, interpreting this claim language in view of the spec reveals that Fig. 6 appears to be support for the claim language.  However, there is no specific classifying step in Fig. 6 and therefore it appears that the “classifying” is more of a description term of the analysis that is done.  Maybe?  The examiner is unsure.  The claim is examined as meaning that the “method for monitoring gait analysis for a person” (as recited in claim 1) is limited to classifying a locomotion kinematics (it can’t just be any analysis).
Dependent claim(s) 2-6, 15-16, and 21-23 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-6, 15-16, and 21-23 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-6, 15-16, and 21-23 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 1 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “applying dynamic time warping to the inertial data from said IMU sensor,” “receiving a reference model template, the reference model template including a second time series of data representing the at least one locomotion characteristic for the locomotion category,” “determining whether the first time series of data and the second time series of data match,” “if the first and second time series of data match, activating a search for a position system signal,” “sending, in response at least in part to a determination of a match, an instruction to estimate a speed of the person according to said IMU data,” “update a corresponding speed model for the locomotion category by storing said instruction as a flag in a buffer … for updating said corresponding speed model and adjusting said speed model according to said position system signal and said estimate speed,” and “determining if a gait change has occurred according to a change in said corresponding speed model.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “sampling inertial data from an IMU sensor configured to be mounted to the person while performing an activity categorized according to a locomotion category,” “generating a first time series of data representing at least one locomotion characteristic from the inertial data,” and “if said position system is detected, initiating sampling position data from the positioning system module configured to be mounted to a user to obtain position information.”   However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0037] of U.S. Patent Application Publication No. 2019/0081578 to Seneviratne et al. and/or para [0005] of U.S. Patent Application Publication No. 2008/0288200 to Noble and/or para [0022] of U.S. Patent Application Publication No. 2020/0108772 to Max et al.  Additionally, the recitation of “a processor” is generic computer structure that, according to Alice, does not make patent-ineligible subject matter suddenly patent-eligible.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Dependent claim(s) 2-6, 15-16, and 21-23 fail to cure the deficiencies of independent claim 1 by merely reciting additional abstract ideas, further limitations on abstract ideas already recited, and/or additional elements that are not significantly more.  Thus, claim(s) 1-6, 15-16, and 21-23 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 15-16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Self-Calibration of Walking Speed Estimations Using Smartphone Sensors,” by Altini et al. (hereinafter “Altini”) in view of U.S. Patent No. 9,773,330 to Douglas et al. (hereinafter “Douglas”), U.S. Patent Application Publication No. 2010/0141393 to Daniel, and U.S. Patent Application Publication No. 2015/0057964 to Albinali.
For claim 1, Altini discloses a method for monitoring gait analysis for a person (Abstract), comprising:
sampling inertial data from an IMU sensor (“accelerometer” and/or “gyroscope,” Section III, first paragraph) configured to (Examiner’s Note: functional language, i.e., capable of) be mounted to the person (“smartphone,” Abstract) (Examiner’s Note; smartphones are capable of being mounted to a person) while performing an activity categorized according to a locomotion category (see Table 1) (Section IV. Implementation, Subsection C. Activity Type Recognition);
generating a first time series of data (“a time window of 4 seconds,” and “the last 8 seconds of data,” Section IV, subsection C) representing at least one locomotion characteristic from the inertial data (any of the locomotion “features” discussed in Section IV, subsection A);
receiving a reference model template (“…dataset during model development,” and “…the classifiers were trained with less data, validation is performed using all data from the left-out subjects,” Section IV., subsection C), the reference model template including a second time series of data representing the at least one locomotion characteristic for the locomotion category (“…dataset during model development,” and “…the classifiers were trained with less data, validation is performed using all data from the left-out subjects,” Section IV., subsection C);
determining whether the first time series of data and the second time series of data match (“…we adopted a constant set of parameters for the classifier type of the activity recognition system and varied the features used in order to understand what is the contribution of different sensors in determining the activity performed by the smartphone carrier,” also see the entire Section IV., subsection C, for context);
if the first and second time series of data match (see “Activity type = = walking,” in Fig. 1), initiating sampling position data from the positioning system module configured to (Examiner’s Note: functional language) be mounted to a user (Examiner’s Note; smartphones are capable of being mounted to a person) to obtain position information (see Fig. 1) (Section III, subsection B);
sending, in response at least in part to a determination of a match, an instruction to estimate a speed of the person according to said IMU data (see “Subject-Independent Walking Speed Model” in Fig 1) (also see Section IV, subsection D, first paragraph); and to update a corresponding speed model for the locomotion category for updating said corresponding speed model and adjusting said speed model according to said position system signal and said estimated speed (see “apply personal offset” and “personalized walking speed” in Fig. 1) (also see Section III, subsection B and Section IV, subsection D) ; and
determining if a gait change has occurred according to a change in said corresponding speed model (Abstract) (Section I, first paragraph).
Altini does not expressly disclose applying dynamic time warping to the inertial data from said IMU sensor.
However, Douglas teaches generating a first time series of data representing at least one locomotion characteristic from the inertial data (col. 20, lines 27-30); applying dynamic time warping to the inertial data from said IMU sensor (col. 20, lines 65-67); receiving a reference model template, the reference model template including a second time series of data representing the at least one locomotion characteristic for the locomotion category (col. 6, lines 1-10) (also see col. 6, lines 10-17); determining whether the first time series of data and the second time series of data match (col. 3, lines 5-30).
It would have been obvious to a skilled artisan to modify Alitini to include applying dynamic time warping to the inertial data from said IMU sensor, in view of the teachings of Douglas, for the obvious advantage of accounting for differences in temporal speeds of the measured data set and the trained data set used in Altini.
Altini and Douglas do not expressly disclose activating a search for a position system signal; and if said position system signal is detected, initiating the sampling.
However, Daniel teaches activating a search for a position system signal (para [0041] and [0049]); and if said position system signal is detected, initiating sampling (para [0041] and [0049]).
It would have been obvious to a skilled artisan to modify Altini to include activating a search for a position system signal; and if said position system signal is detected, initiating the sampling, in view of the teachings of Daniel, for the obvious advantage of ensuring that there is direct access to a satellite network (see para [0041] and [0049] of Daniel).
Altini, Douglas, and Daniel do not expressly disclose storing said instruction as a flag in a buffer for being read by a processor.
However, Albinali teaches storing an instruction as a flag in a buffer for being read by a processor (para [0117]-[0118]).
It would have been obvious to a skilled artisan to modify Altini to include storing said instruction as a flag in a buffer for being read by a processor, in view of the teachings of Albinali, for the obvious advantage of buffer overflow protection for the computing elements used in Altini.
For claim 2, Altini, as modified, further discloses determining, using a positioning system module, the presence of a position system signal (see para [0041] and [0049] of Daniel); sampling position data from the positioning system module configured to (Examiner’s Note: functional language) be mounted to a user (Examiner’s Note; smartphones are capable of being mounted to a person) to obtain position information (see Fig. 1) (Section III, subsection B); and receiving a third time series of the position data (Section III, subsection B); wherein the sending an instruction to update the corresponding speed model is in response at least in part to the determination of the presence of a position system signal (para [0041] and [0049] of Daniel).
For claim 3, Altini further discloses wherein the instruction to update the speed model includes an instruction to update the speed model with speed data generated from the third time series of data (Section III, subsection B).
For claim 4, Altini, as modified, further discloses wherein the determining whether the first time series of data and the second time series of data match includes applying a dynamic time warp vector to a plurality of data points from the first time series data and the second time series data (col. 20, lines 65-67 of Douglas).
For claim 5, Altini does not expressly disclose wherein the determining whether the first time series of data and the second time series of data match, comprises determining said match if an average change of an index of the first time series of data to a matching index of the second time series of data, as a percentage of the index of the first time series of data, for each pair of indexes from the first and second time series of data, is less than 15%.
However, Douglas teaches wherein the determining whether the first time series of data and the second time series of data match, comprises determining said match if an average change of an index of the first time series of data to a matching index of the second time series of data, as a percentage of the index of the first time series of data, for each pair of indexes from the first and second time series of data, is less than a threshold (col. 6, lines 1-17) (also see col. 3, lines 8-24).
Additionally, it would have been obvious to a skilled artisan to such that the threshold is 15% because routine optimization to arrive at an appropriate cutoff value is within the purview of a skilled artisan.  See MPEP § 2144.05(II).  Additionally, Douglas recognizes that the threshold is capable of being modified (“a predefined threshold or an automatically adjusted threshold,” col. 8, lines 24-29).
It would have been obvious to a skilled artisan to modify Altini wherein the determining whether the first time series of data and the second time series of data match, comprises determining said match if an average change of an index of the first time series of data to a matching index of the second time series of data, as a percentage of the index of the first time series of data, for each pair of indexes from the first and second time series of data, is less than 15%, in view of the teachigns of Douglas, for the obvious advantage of giving the user or operator autonomy over the threshold cutoff for a particular application.
For claim 6, Altini further discloses wherein the positioning system is selected from the group consisting of GPS and a local positioning system (Section III, subsection B).
For claim 15, Altini further discloses classifying a locomotion kinematics sequence to analyzing said gait (Section IV, subsections B and C); wherein said determining if said change in gait occurred is further performed according to said analysis of said gait (Abstract) (Section I, first paragraph).
For claim 16, Altini does not expressly disclose wherein the determining whether the first time series of data and the second time series of data match includes determining if an average change between two corresponding indices of the two time series of data is less than 15%.
However, Douglas teaches wherein the determining whether the first time series of data and the second time series of data match includes determining if an average change between two corresponding indices of the two time series of data is less than a threshold (col. 6, lines 1-17) (also see col. 3, lines 8-24).
Additionally, it would have been obvious to a skilled artisan to such that the threshold is 15% because routine optimization to arrive at an appropriate cutoff value is within the purview of a skilled artisan.  See MPEP § 2144.05(II).  Additionally, Douglas recognizes that the threshold is capable of being modified (“a predefined threshold or an automatically adjusted threshold,” col. 8, lines 24-29).
It would have been obvious to a skilled artisan to modify Altini whether the first time series of data and the second time series of data match includes determining if an average change between two corresponding indices of the two time series of data is less than 15%, in view of the teachigns of Douglas, for the obvious advantage of giving the user or operator autonomy over the threshold cutoff for a particular application.
For claim 21, Altini further discloses extracting parameters from said IMU data to determine biomechanical information of a gait of the person (Fig. 1) (Section II, subsection A; and Section III, first paragraph and subsection A), wherein said parameters are selected from the group consisting of duration of movement, velocity, and IMU orientation in 3D space according to an analysis of geometric shape of the IMU signal at each cycle (Fig. 1) (Section II, subsection A; and Section III, first paragraph and subsection A).
For claim 22, Altini further discloses wherein said determining whether the first time series of data and the second time series of data match comprises determining whether locomotion of the person matches the locomotion category of said reference model template (Section IV, subsections A, B, and C).
For claim 23, Altini further discloses wherein if said locomotion of the person matches the locomotion category of said reference model template, a category of activity of the person is classified according to said reference model template (Section IV, subsections A, B, and C).
Response to Arguments
Applicant’s arguments filed 7/25/22 have been fully considered.
With respect to the claim objections, Applicant’s amendments and arguments are persuasive and thus the objections are withdrawn.
With respect to the 112(a) rejections, Applicant’s amendments and arguments are persuasive and thus the previous rejections are withdrawn.  However, a new grounds of rejection is necessitated.
With respect to the 112(b) rejection, Applicant’s amendments and arguments are persuasive and thus the rejection is withdrawn.
With respect to the 101 rejection, Applicant’s arguments will be treated in the order they were presented.
With respect to the first argument, correcting “for errors and noise in the data” is not a “tangible” improvement in “a technology.”  Instead, this is an intangible improvement in data.  This is analogous to a person plotting several data points with pen and paper, removing an outlier data point, and calling it an “tangible improvement in technology.”  The person would be correcting for errors and noise in their plotted data set, but there is no improvement of any technology there.  A similar argument may be made for why an improvement in “matching” is also not a “tangible” improvement in a “technology.”
With respect to the second argument, a “change in behavior of a hardware component” is not the standard for ascertaining whether claimed subject matter is patent-eligible.  There are many paths to establishing patent-eligibility, and the examiner is unaware of any legal precedent that indicates changing the behavior of a hardware component is one of them.  Also, the claim recites “initiating a sampling position data,” and this is considered under step 2B.
With respect to the third argument, flagging data in a memory is not a “transformation/reduction of a particular article to a different state or thing.”  First off, data is a not “a particular article.”  Second, the data does not inherent a “different state or thing.”  The data is still data, whether there is a flag or not a flag, because a flag is data as well.
With respect to the 102/103 rejections, Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 7/25/22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313)446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791